Citation Nr: 1327361	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  03-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to June 1975.  The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

In an April 2005 decision, the Board denied the claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2007 Joint Motion for Remand (Joint Motion), the Court remanded this appeal for development in compliance with the Joint Motion.  In October 2007, the Board vacated the prior Board decision and remanded the matter for additional development in accordance with the Joint Motion.  The claim was again remanded in March 2011 and November 2012.  


REMAND

As was noted in the November 2012 Board remand, the RO issued a memorandum in August 2012 related to the development of the evidence of exposure to herbicides in service.  The RO stated that the evidence failed to confirm that the Veteran was exposed to herbicides in Johnston (Atoll) Island.  The Board was unable to locate assertions by the Veteran or his representative that his claim of entitlement to service connection for diabetes mellitus, type II, was, even in part, predicated on a claim that he was exposed to herbicides during his active duty service in Johnston (Atoll) Island.  As such, the Board directed the RO to explain the origin of this finding and take the appropriate action to amend the August 2012 memorandum.  No such action took place following the Board's remand.  While the RO completed additional development indicated in the remand, the memorandum following development included no mention of Johnston (Atoll) Island, to include an explanation as to why this reference was in the August 2012 memorandum.  Johnston (Atoll) Island was also not referenced in the June 2013 supplemental statement of the case.  Because the November 2012 remand directives have not yet been substantially complied with, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order). 

Accordingly, the case is remanded for the following action:

1.  The RO must explain the origin of the finding in the August 2012 memorandum concerning Johnston (Atoll) Island and take the appropriate steps to amend the memorandum to accurately reflect the Veteran's contentions.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


